                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                              ELECTRONIC FILING ORDER


        This case is designated as an electronically filed case. This means that all

 pleadings will be required to be filed electronically. Documents filed electronically

 must be filed in OCR text searchable PDF format. The procedures contained in the

 District’s CM/ECF Policies and Procedures Manual will apply and counsel will be

 required to register with the Clerk’s Office and provide an email address. The

 Manual can be found on the court’s website at www.ctd.uscourts.gov.         All activity

 in the case (e.g., pleadings, orders, notices and calendars) will be filed/sent

 electronically from this date forward.

         Counsel must comply with all applicable Federal Rules of Criminal

 Procedure, the District's Local Rules, the requirements set forth in the District's

 CM/ECF Policies and Procedures Manual, and any other rules and administrative

 procedures which implement the District's CM/ECF system.

        If electronic filing would impose an undue burden on counsel or the parties, a

 motion may be made to vacate the Electronic Filing Order, for good cause shown.


        SO ORDERED.

                                                   /s/ Sarah A. L. Merriam
                                                  United States Magistrate Judge




(Rev. 4/13/17)
